        Case 7:18-cv-11124-PMH-PED Document 40 Filed 11/17/20 Page 1 of 1

                                                              Application granted. The Case Management
                                                              Conference scheduled for November 20, 2020 is
                                                              adjourned sine die.
                                                                           November 17, 2020
Via ECF                                                       The parties shall, within five days after the close of
                                                              discovery, submit a joint letter to the Court advising of
Hon. Philip M. Halpern                                        same.
United States District Judge
                                                              The Clerk of the Court is respectfully directed to
United States Courthouse                                      terminate the pending motion sequence at Doc. 39.
500 Pearl Street, Room 1950
New York, NY 10007
                                                              SO ORDERED.

                   Re:                                        _______________________
                            Norlan Gonzalez, et al. v. Fresh Start  Painting Corp., et al.
                                                              Philip M. Halpern
                            Case No. 18-cv-11124-PMH-PEDUnited States District Judge

                                                              Dated: New York, New York
Dear Judge Halpern:                                                  November 17, 2020

        Counsel for the parties write to jointly request an adjournment of the November 20, 2020
case management conference set forth in the Civil Case Discovery Plan and Scheduling Order
(Doc. 23) given the reassignment to Your Honor and prior conferences held with Judge Davison
to a date to-be-determined once discovery is complete.

         This is the parties’ first request to adjourn this conference.

         Thanking Your Honor for your consideration.


  Respectfully submitted,

 TARTER KRINSKY & DROGIN LLP                         TRIVELLA & FORTE, LLP
 Attorneys for Plaintiffs                            Attorneys for Defendants


 By: s/Tara T. Carolan_________________              By: _s/Arthur J. Muller, III_________________
     Laurent S. Drogin                                      Arthur J. Muller, III
     Tara T. Carolan                                        1311 Mamaroneck Avenue, Suite 170
     1350 Broadway, 11th Floor                              White Plains, NY 10605
     New York, NY 10018                                     (914) 949-9075
     (212) 216-8000                                         aj@tfsllp.com
     ldrogin@tarterkrinsky.com
     tcarolan@tarterkrinsky.com




{Client/084521/1/02234534.DOCX;1 }
